311 So. 2d 712 (1975)
JERRY NORRIS, INC., a Florida Corporation, Appellant,
v.
Fred J. ACKEL, Appellee.
No. 73-1430.
District Court of Appeal of Florida, Fourth District.
April 25, 1975.
*713 Ted P. Galatis, Galatis, Gorman & Feinstein, Fort Lauderdale, for appellant.
Gene Douglas, Spear, Deuschle & Capp, Fort Lauderdale, for appellee.
PER CURIAM.
This is an appeal of a summary final judgment entered in favor of the appellee, Fred J. Ackel, and against the appellant, Jerry Norris, Inc., in an action by a real estate broker seeking a brokerage fee.
The pleadings, depositions and affidavits reveal there are genuine issues of material facts precluding summary judgment, specifically, whether the contract was acceptable to the sellers and whether Ackel had authority to act on behalf of the sellers. Since fact issues exist, summary judgment was prematurely entered and we, therefore, reverse and remand for further proceedings consistent with the views herein expressed. Rule 1.510(c), Fla.RCP; Leaks v. Adeimy, 195 So. 2d 47 (Fla.App. 1967).
OWEN, C.J., and WALDEN and CROSS, JJ., concur.